Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Starzman et al. 2019/0077580 in view of Stern 6,883,688. Starzman discloses: An adjustable straw (40) which is in engagement with a rotary two-way diverter valve (20) and having a flexible tip to enable bending of the flexible tip to a desired position (40 is flexible along its entire length as disclosed on paragraph 74, line 2) with a straw passage having a uniform internal circular diameter within and along the length of the straw passage (as shown in figures 1, 2 and 9, Starzman discloses the straw passage within straw 40 to have a uniform internal circular diameter within and along the length of the straw passage):
substantially as claimed but does not disclose the straw to have an adjustable rotary spray tip with an internally threaded opening for threaded engagement with a rotary two-way diverter valve with fluid flow volume indicia on an outer surface of the adjustable rotary spray tip, and rotation of the adjustable rotary spray tip along the rotary two-way diverter valve adjusts the volume of fluid flow to the straw. However, Stern teaches another adjustable straw for an aerosol dispenser having an internally threaded opening (on 788 or 816 or 1028 in figures 42, 43 and 52-55) for threaded engagement with a [rotary two-way diverter] valve (the interior threaded portions 788 or 816 or 1028 attach to the entrance of an aerosol valve 782 or 812 or 1024 and thereby are capable of being attached to or are “for threaded engagement with” any type of aerosol valve such as the rotary two-way diverter valve (20) of Starzman) and rotation of the adjustable rotary spray tip along the rotary two-way diverter valve adjusts the volume of fluid flow to the straw (turning of 788 or 816 or 1024 along the entrance to 
Regarding claim 9, Stern further teaches the use of indicating marks or a dial as claimed on column 27, lines 39-56.
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Starzman et al. 2019/0077580 in view of Stern 6,883,688 as applied in claim 6 above and further in view of Haberl 6,105,620. Starzman discloses: An adjustable straw (40) which is in engagement with a rotary two-way diverter valve (20) and having a flexible tip to enable bending of the flexible tip to a desired position (40 is flexible along its entire length as disclosed on paragraph 74, line 2):
substantially as claimed but does not disclose the straw to have a corrugated external surface or an internally embedded wire. However, Haberl teaches another flexible tube and further teaches that it is known in the art for flexible fluid tubes to be provided with a corrugated external surface and an internally embedded wire as taught on column 2, lines 18-41, for the purpose of reinforcing the tube, reducing stretching or elongation and compression or extension. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the straw of Starzman with a corrugated external surface or an internally embedded wire as, for .
Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. Applicant contends that the prior art does not teach a threaded outlet with external indicia attached to a diverter valve which adjusts the outlet volume. However, the rejection is an obviousness rejection where Starzman discloses the diverter valve and straw and Stern’688 clearly teaches attaching an internally threaded outlet or rotary spray tip to an aerosol dispenser which adjusts the outlet texture as contended by Applicant by changing the inner diameter of the rotary spray tip as shown in figures 42B, 43B and 55, wherein diminishing the internal diameter of the rotary spray tip will adjust the volume of fluid flow in addition to changing the texture of the spray as claimed. Additionally, Stern’688 teaches indicia for indicating the type of spray being used to be on the outside of the rotary spray tip as claimed on column 27, lines 44-48, which states that the markings or indicia are on the outer surface of the rotary spray tip and the actuator member on the aerosol container as claimed.
Regarding Haberl, Applicant contends that Haberl does not disclose a flexible tip with an embedded wire. However, the tip of Haberl is taught as being flexible in the Abstract and is taught as bendable or reshapeable which is flexible as claimed on column 2, lines 42-65, with the tube or straw being provided with a stiffener member which is an embedded metal or plastic string or wire as claimed on column 2, lines 18-33, with the exterior of the hose or tube being corrugated to aid in flexibility as taught on column 2, lines 33-37.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754